OFFICE    OF   THE   ATTORNEY       GENERAL   OF   TEXAS
                                  AUSTIN




Honorable Abe Hi. Aiays,Chairman,
lrocaland Uncontested Committee,
House of Representatives
Austin, Texas
Dear Sir:




                                                      nloe data8
                                                       ST oitiom O?




                                         USC of Bepreafmta-
                                         suthorimd to Fe-
                                     the.follom&ag a&ter8
                                     ohedBou8e Bill ah9868
                            D&W
                             thi6  b&l1 nilid*tO t&S
                        rrtatus of eaploytma In the
                       od rho hare beea dimhsrged
                    he oa+aent    of the'bill (U ft is
                  , but subeequeat ta January lst,#dBT

                lSeooad: Can the status of euplorees al-
        ready    BGiZqpd  be Constitnttonally vall.dated?
                          :
             Vh&rd:    Ii is the intention of the bill
       ,to ralZSZi5 the status of aeae of the employees
       .anless all~oaa be ta3idatedr    Caa this be dose
        and dotis the eneloeed bill do ltfl
lion.Abe AL hiays,April 18, l839, Fagc?2


        We are attaching hereto a copy of gouse Bill No.
836 so that the same may be referred tc in conjunction
vith this OpiIIiGn.

        House Bill ho. 836 expressly provides that the
effect of this bill shall be retroactive to January 1,
1935, and shall validate the civil service status of all
employees of such cltios   as of such date, even though
under the charter or ordinance provisions of such cities
as of that date such employees, or part,of them, may not
have come aithin the civil   service prwisions, and al-
though such employees may subsequently have been discharged.
        Iaeofar a6 thlm bill eeeks to have a retroo~tlve
effect, it is our opinion thpt.it riolstes Artlole r, 86a-
tion 18 of the Constltutlon of Texaii; whiah reml6:

                *no Ml1 o? rttafnder, ex poet i8otm 18~~
           retroaotlve 18   81 any law iaprr%rlng the ob-
           ~igatlon of ooLwt6,    shall 86 as&b*

            The   ooat6
                    OS Tex66 hare unlformily hold tb6t tide
0onetltotZonal provlmloa ‘forbid6 all legislotlre enaot-
ments which retrea~tlvolp affeot the W&it6 ot person%       86
dA8tlngui6hedfromaohange     In thepFooedureofrtWdleer

        Judge Staytoq Mesklag for the Toxa6 8uprePle Court
in Mellinger t. aity ot BOU6toll (X887), 88 Tex. 87#ss.r.%!49,
eaidr

                     *lb   g&e   t&s   pretsotioa   6g6lnst   8r-
           bltrary legielrtion them -6 ae SMe66%ty
           for the broul6r deelaratloa *that no retro-
           aotlre 16~ 6hall be'6uide*. The meldag or
           it ~wldeaoe6 8n lntention.to 'plrca a far-
           ther re6trlotl0n  on the power ot the Leglo-
           l&me;    ana it aa6t be held to protoot every
           right, although aot   etrfotly  a rigptifo  pro-
           perty, which iaay (Locrue under existlag 1~6
           prior to the palrsage of any, rhla& If per-
           mitted a retmeotlve    effeot,.6oula take
           aray the right.     A right has been defined
           to be a well-founded OlW,      and  6 well-
           founded claim means nothing mope ner lees
           than a claim r‘ebognised or eewred by la*

                  %ight6,6hlah  pertain ta persona,
            other than such as are termed netural
            rights, are essentfrr3ly the weatures of
IIon.Abe Y. hays, AprU                          13, 1930, page 3


       municipal law, written or unwritten) and it
       must necessarilybe held that a rQht, in a
       lc@   sense, exists, when, in consequence
       of the existence of given facts, the lav dc-
       clarcs that one person Is entitled to enforce
       against another a giocn claim, or to resist
       tb
             When, however. such a state of facts
       . . . . . .
       exists as the law declares shall entitle a
       plaintiff to relief In a court of justice on
       a claim uhich he makes against another; or
       as it declares shall operate .i.ufavor of a
       defendant as a defense against a claim made
       against h&ii,then it must be said that a
       right exiSt6, ha6 beoOrae fsxed or tested, and
       16 EOyOIxlthe reaoh Of retlWU%tiVele@sla-
       t&6& IS there be a e6a6tltutl.onal problbl-
       t&Xl Of SU6h 1aWS.  This ea~trr a6 we have
       b eel6a a b w
                   l6l
                     dSOerfaln,                              ham   beea    the   rul-
       Sngino~eryct6to    Aa thloUnloar~l~hhama
       aoastltutlonal prorisioon %a terms prohlbitlng
       retroaatlre laws, In whioh 6ny ruling on the.
       quomtien h86 been made.9

     Texas court6 bate uniformly followed the rule aa-
n0uncedl.n the above came, but the rea6oa6Eehlad     the
rule and its gencml applioitioa brie prolmblf    amver
been better expree68d thaa lay Judge Btayten.la the above
oplaloa.

        ahe ip.P8sO                  COUti      Of ciT~'&~eilS    in 8fets (I. ctty
of   Fort     uorth,            1~8     &U~ll&j,      rctDpt&l the follo+inglaa~gu-
agefrsm theoplni6aio?I6milt6a00nntyY6~                                           Rosahe, ,go
Ohlo    St.      10%           83    X-&U)81

                     “‘llhi6        StEStUte,      It   16   CWXItsnded,    16    m+
        I¶.bl,         mid           may be rekroacitive.
                               mxmedlal          St6tUt66
        It 16 reaedis;l, a0 doubt, in that eale
        S‘XlSBOf that tSl%m, whore 'it 18 ~6lQloyed fo
        de6igMte lawI made to SqIply defect6 ti, or
        pare away hardship6 of, the common IaT, but
        not renedlal b the,sense of pr0vidlng   a more
        appropriate remedy thaa the law before aff’orib
        ed, ta enforce 911existing~ right or obligation.
        The statute under consideration protlded no
        onesmethod of pro,oedure;it sinzply iolPO6ed
        upon Hamilton County an obligation                                 towarda these
        plaintiff in       fh t aid not tw D w t&Q
        transact&  rh~r?~~oc~urred.. In6att&tlng to
         accoapllsh this result the Legislature trsus-
         oended Its constitutional powers.*

        III Dallas County Levee Iaprovenent District Do. 6
Y- Rug&     36 SW. (26) 188, the Commission of Appeals of
Texas in construing Article 72848 R.C.S., passed by the
Fortieth Legislature, First Called Session 0 69, which
gave the lsadomer the right of redemption rlthlu two
yearsfromdateoftaxsale       , refused to apply It retnt-
0otiYdy   60 as to impair the rightsof   bondholders ac-
quired prior to the enactment.    The court 6aidr

              "It was well r1thi.u the power possessed by
         the leglalature to pr0rlde for the redePptloa
         Of lWl66 by 0632OFS WhSn the 6800 ShOtAlabe 8Old
         iartuesduaaler~diatrlot*        Ia8ofar86 th6
         rot%6   qqlieaUetoobligation8 &66llsd6tlb66-
             t to it6 P86m    it 16 a *iame8mrs.
         r yeiior+   howev6r~t6 srprr the pmwlalonm
         ok -the8ot     to sales mpder rorm~om&re ,tmxeo
         1stidLto leeuret8e~aymmkt~f~bo@sAamaed
         prier to the pUM     Of~ul~'l.rr;
                                        tS,iosi*rot-
         oil; a6 tt rotaa bpnlr  che..o~Sgatloa or tm
         ~n~tRdsbt~~Ol~~~~~+csantdfS-
         friOt tit& thtB6e iNkdin     it6 baS&'

        9 %3k66J++Ud6?W~            p. &a7# d6?aIb66.SheW6rordrnreffo-
.atke*  a6 u66aiaArtlole 4         fktotlon l.tbbi+ne Sea66G6nsUtu-
$&I   86 rOii6Wk

                 *A                law 16 006 mmae ts ah
                      ~~retroaotiro~~
         rsat aOt6     or tmu6aotl6as   OOOtllTill&bOfOrO
         it 66m6 lute eiisot, or dglit8 ~eibe8dy a~-
         OFUOd, 6Xld8h%C?J~~t6:t6     thm @IwOtm
         tstlo*  or uaribea  t6 taa'ibfh6ta,~~wl1~6h
         wore not inhersat In their nt+turmAa ~%!w
         aoatemplatfoa  ot the188 a6 It SfoOa rt the
         tirae or their ooou~~~o6  it @yei a rl.gbt
         where aons before ex%ete& or 'blces~w6y
         oae which b0f0re exlst6d.6

       It appears to be the oxpress purpose of House Bill
x0. 936 w give to the 6aploy0e6 of the cities aant6qlat6a
therein certain rights by aanferrl.ng upon tham a6 o? &au-
ary & yS2& a Civil 8emioe status, which they lu itwt did
not hare uuder their contW0t6 of mploymeut .a6 of fhat date.
@ontersely, tt&s bill would rtuwte aertain rights 6a& jaw
pose obllgatioa6,upon the oltl66 a6 of JanIla?y 4 lOSSa titb
respect to their contracrt6 of eaploymmamt 6lth their -1Oy666*
 Ror these reaso+ ,St is our,opinion that andeb the aut&IorltY
Hon. Abe b. nays, Jprll lS# lf839,Page 3



of the ubore cited cases, II. B. lo.938 Pplls rithin the
prohibitions of Article I, Section 16, of the Texas Con-
stitution.
       We are likewise of the opinion that H. B. tIo.93fl
violates still another constitutional prevision. under
Section 2 of the bill, a city might be required to pay
back-salaries tv employees who have been tiecharged @me
Januaryl, ls39* This fact, in our opinion, contravenes
Article III, Section 53 of the Constitution of Texas,
which reader
              #The Legislature shall have no power
         to grant+ or to authorlse any couuty or
         liluuic*al authority to grant, ally extra
         ccmpoluatiom, fee, or ~al10mau0~ to a pub
         Ii0 o ma er ,
                     a gea l l.
                             er vmt or c o ntr a o to r ,
         r ito reea doheu Wo n r ea lem&o r a eo n-
         tr a c has
                t .beeaeatore&ipti, and psrMmed
         au rho10 or ia partr nor
         be the paymeuato?; any o!
         rgrin6t enf couuty or muuiolpalltrof. the
         stiatfhmder uny egroePautor contr8ot,
         e     rithout dh0ritJ  .0r qw.




       Tsbogto     aall your att6ntlonto urqtpwemtftpo-
graphical error   ln Seotion $3of the aopy OS the ,blll aa80
littea   to l&ml Inlino $4 0i.a     mattoll   s, lIrtialo126
6tlcfiollgQ'oi the clln8tftutfon' Q8 PppsrcartlJ incewm.
.te maa *Articlo  La, sootlon g& OS the oonmtZtlltkub '